DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
To expedite the prosecution, the Examiner attempted to call attorney Micheal M. Ahmadshahl on 06/29/21 to discuss the current application for possibility of an allowance condition. However, Examiner was unsuccessful to get hold of the attorney Ahmadshahl. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13-16 & 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Heston et al. (US 2006/0229558).
Regarding claim 13, Heston discloses an infusion pump, in Figs. 1-8 comprising: 
(a) a core member 180 comprising: (i) a substantially spheroidal first distal bladder-end 540 (in Figs. 3 & 7); with aspect to the term “spheroidal” (of the first distal bladder-end), it appears in Fig. 7 that the first distal bladder-end 540 has a spheroidal shape, when the bladder member 160 in fully expanded; however, it would have been an obvious matter of design choice to obtain a spheroidal shaped or other 
Heston further discloses that an infusion port 660/760; 
(b) a substantially tubular bladder member 160 comprising: (i) a substantially spheroidal first distal bladder-end 540 (in Figs. 3 & 7); with aspect to the term “spheroidal” (of the first distal bladder-end), it appears in Fig. 7 that the first distal bladder-end 540 has a spheroidal shape, when the bladder member 160 in fully expanded; however, it would have been an obvious matter of design choice to obtain a spheroidal shaped or other shapes at the first distal bladder end, since applicant has not disclosed that the spheroidal shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any shape in the prior art Heston.
Heston further discloses that the core member 180 is disposed inside the bladder member 160; and
(c) a ring member 520 operative to sealingly secure the bladder member 160 to the core member 180 (via groove 640); wherein a fluid, injected through the infusion port 180/660, is stored substantially symmetrically within the bladder member 160 and the core member 180 around an axial axis of the core member, and is ejected through the infusion port 660 at a substantially constant flow rate.  It is noted that the duct 660 in located at same the axial axis of the core member; wherein the fluid is running through the duct 600.  Therefore, the fluid injected through the infusion port 660, is stored substantially symmertrically within the balder member 160 and the core member 180. 
Regarding claim 14, wherein the bladder member 160 inflates into a substantially spherical shape when the fluid is stored within the bladder member 160 and the core member 180 (via in the duct/infusion port 660).  
Regarding claim 15, wherein the core member 180 is made from a rigid plastic material (rigid thermoplastic material, para [0026]).  
Regarding claim 16, wherein the bladder 160 member is made 14from an elastomeric material (the bladder 160 exerts elastomeric pressure on liquid 120, para [0032].  The bladder 160 is expandable and 
Regarding claim(s) 22-25, they encompass the same scope of the invention as to that of device claims 13-15 except they are drafted in method format instead of apparatus format.  The claim(s) 22-25 are therefore rejected for the same reason as set forth above.
It is noted that Examiner believes that claims 13-16 and 22-25 are not patentable distinguish from each other.  In other words, if the device/apparatus claim (or method claim) is unpatentable and rejected over the prior art, the evidence or admission may be used in a rejection under method claim (or device/apparatus claim) as well. Therefore, claims 13-16 and 22-25 are examined together.  However, if Applicant believes that the claims 13-16 and 22-25 are patentable distinguishable, then the claims would be subject to further Election/Restriction.

Allowable Subject Matter
Claims 1-12, 17-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783